Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 11/11/2019. Currently, claims 1-20 are pending. 
In the previous office action the patent number for prior art “Gardner” was mistyped. This office action is sent to fix the issue.

DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadosh et al. (Pat. No. 5,893,739), Kadosh.
Regarding claim 1, Kadosh discloses a method of forming a semiconductor structure, comprising: providing a substrate 10; forming a gate 
Regarding claim 5, Kadosh discloses the method of claim 1, wherein a width of the first doping region is greater than the width of the third doping region (Kadosh: Figs. 1a-9a and column 8 line 53 to column 15 line 44). 
Regarding claim 20, Kadosh discloses the method of claim 1, wherein the gate structure comprises: an oxide layer 12 disposed on the top surface of the substrate; and a gate electrode 16 disposed on the oxide layer (Kadosh: Figs. 1a-9a and column 8 line 53 to column 15 line 44). 

 Claims 6-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bulucea et al. (Pub. No. US 2010/0244128 A1), herein Bulucea.
Regarding claim 6, Bulucea discloses a method of forming a semiconductor structure, comprising: providing a substrate 136; forming a gate structure 346 on a top surface of the substrate; forming a first doping region 26M/320M and a second doping region 28M/32M in the substrate, wherein the gate structure is disposed between the first doping region and the second doping region; forming a first spacer 264/348 and a second spacer 266/350 on corresponding sidewalls of the gate structure; and forming a first lightly doped 
Regarding claim 7, Bulucea teaches the method of claim 6, wherein the width of the first lightly doped region is greater than a width of the first doping region; and wherein the width of the second lightly doped region is greater than a width of the second doping region (Bulucea: Figs. 11.1, 33x.1-33x.2, 33y.1-33y.2, 34.2 and paragraphs [0283]-[0285]).  
Regarding claim 8, Bulucea teaches the method of claim 6, further comprising: providing a mask over the gate structure and the second doping region; and forming a third doping region 240M/320M within the first doping region and extending away from a bottom surface of the first doping region (Bulucea: Figs. 11.1, 33x.1-33x.2, 33y.1-33y.2, 34.2 and paragraphs [0283]-[0285]).  
Regarding claim 9, Bulucea teaches the method of claim 8, wherein a width of the first doping region is greater than the width of the third doping region (Bulucea: Figs. 11.1, 33x.1-33x.2, 33y.1-33y.2, 34.2 and paragraphs [0283]-[0285]).  
Regarding claim 10, Bulucea teaches the method of claim 6, wherein a width of the first spacer is less than a width of the second spacer (Bulucea: Figs. 11.1, 33x.1-33x.2, 33y.1-33y.2, 34.2 and paragraphs [0792]-[0793], [0931]).
Regarding claim 11, Bulucea discloses a method of forming a semiconductor structure, comprising: a substrate having a top surface and a bottom surface opposite the top surface; a gate structure 262 disposed on the top surface of the substrate; and a first source/drain region 240E-240M and a second source/drain region 242M formed below the top surface of the substrate; wherein a cross sectional area of the first source/drain region is greater than a cross sectional area of second source/drain region (Bulucea: Figs. 11.1, 33x.1-33x.2, 33y.1-33y.2, 34.2 and paragraphs [0283]-[0285]).  
Regarding claim 12, Bulucea discloses the structure of claim 11, wherein the first source/drain region includes a first doping region 240E and a third doping region 240M, and the second source/drain region includes a second doping region 242M (Bulucea: Figs. 11.1, 33x.1-33x.2, 33y.1-33y.2, 34.2 and paragraphs [0283]-[0285]).  
Regarding claim 13, Bulucea discloses the structure of claim 12, wherein a width of the first doping region is greater than the width of the third doping region (Bulucea: Figs. 11.1, 33x.1-33x.2, 33y.1-33y.2, 34.2 and paragraphs [0283]-[0285]).  
Regarding claim 14, Bulucea discloses the structure of claim 11, further comprises: a first spacer 264/348 and a second spacer 266/350 corresponding disposed on sidewalls of the gate structure; wherein a width of the first spacer is less than a width of the second spacer (Bulucea: Figs. 11.1, 33x.1-33x.2, 33y.1-33y.2, 34.2 and paragraphs [0283]-[0285]).  
Regarding claim 15, Bulucea discloses the structure of claim 14, wherein the first source/drain region includes a first doping region 240E and a first lightly doped region 250, and the second source/drain region includes a second doping region 242M and a second lightly doped region 242E (Bulucea: Figs. 11.1, 33x.1-33x.2, 33y.1-33y.2, 34.2 and paragraphs [0283]-[0285]).  
Regarding claim 16, Bulucea discloses the structure of claim 15, wherein a width of the first lightly doped region is less than a width of the second lightly doped region (Bulucea: Figs. 11.1, 33x.1-33x.2, 33y.1-33y.2, 34.2 and paragraphs [0283]-[0285]).  
Regarding claim 17, Bulucea discloses the structure of claim 16, wherein a width of the first lightly doped region is greater than a width of the first doping region; and wherein a width of the second lightly doped region is greater than a width of the second doping region (Bulucea: Figs. 11.1, 33x.1-33x.2, 33y.1-33y.2, 34.2 and paragraphs [0283]-[0285]).  
Regarding claim 18, Bulucea discloses the structure of claim 15, wherein the first source/drain region further includes a third doping region formed within the first doping region and extending away from a bottom surface of the first doping region (Bulucea: Figs. 11.1, 33x.1-33x.2, 33y.1-33y.2, 34.2 and paragraphs [0283]-[0285]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kadosh in view of Bulucea.
	Regarding claim 2, Kadosh shows forming a first spacer 34 and a second spacer 32 on corresponding sidewalls of the gate structure.
	Kadosh does not specifically show forming a first lightly doped region and a second lightly doped region in the substrate; wherein a width of the first lightly doped region is less than a width of the second lightly doped region.  
	However, forming asymmetric source/drain extension, halo/pocket or lightly doped source/drain regions are well-known in the art. For example, in the same field of endeavor, Bulucea teaches forming a first lightly doped region 26E/240E and a second lightly doped region 28E/242E in the substrate; wherein a width of the first lightly doped region is less than a width of the second lightly doped region to avoid punch-through (Bulucea: Figs. 1-46g and paragraphs [0007], [0385]-[0386]).  
	Therefore, it would have been obvious to one of ordinary skill in the art to have a first lightly doped region and a second lightly doped region in the substrate; wherein a width of the first lightly doped region is less than a width of the second lightly doped region as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.  
Regarding claim 3, Kadosh in view of Bulucea teaches the method of claim 2, wherein the width of the first lightly doped region is greater than a width of the first doping region; and wherein the width of the second lightly doped region is greater than a width of the second doping region (Bulucea: Figs. 1-46g and paragraphs [0007], [0385]-[0386]).
Regarding claim 4, Kadosh in view of Bulucea teaches the method of claim 2, wherein a width of the first spacer is less than a width of the second spacer (Kadosh: Figs. 1a-9a and column 8 line 53 to column 15 line 44, and Bulucea: Figs. 1-46g and paragraphs [0007], [0385]-[0386]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kadosh in view of Gardner et al. (Pat. No. US 5,656,518 A1), herein Gardner.
Regarding claim 19, Kadosh does not specifically show a total volume of the first source/drain region is greater than a total volume of the second source/drain region.
However, in the same field of endeavor, Gardner teaches a semiconductor field effect transistor, wherein a total volume of the first source/drain region 108-120 is greater than a total volume of the second source/drain region 110-118 (Gardner: Fig. 1I and column 4 line 14 to column 5 line 48).
Therefore, it would have been obvious to one of ordinary skill in the art to have a total volume of the first source/drain region greater than a total volume of the second source/drain region, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 7, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813